FOR IMMEDIATE RELEASE TSX: SLW May 7, 2015 NYSE: SLW SILVER WHEATON REPORTS RECORD PRODUCTION OF OVER TEN MILLION SILVER EQUIVALENT OUNCES IN THE FIRST QUARTER OF 2015 Vancouver, British Columbia – Silver Wheaton Corp. (“Silver Wheaton” or the “Company”) (TSX:SLW) (NYSE:SLW) is pleased to announce its unaudited results for the first quarter ended March 31, 2015. All figures are presented in United States dollars unless otherwise noted. FIRST QUARTER HIGHLIGHTS ● Record attributable silver equivalent production in Q1 2015 of 10.4 million ounces (6.3 million ounces of silver and 55,100 ounces of gold), compared with 9.0 million ounces in Q1 2014, representing an increase of 15%. ● Attributable silver equivalent sales volume in Q1 2015 of 7.7 million ounces (5.7 million ounces of silver and 28,400 ounces of gold), compared with 8.1 million ounces in Q1 2014, representing a decrease of 5%. ● During the three month period ending March 31, 2015, payable silver equivalent ounces attributable to the Company produced but not yet delivered increased by 1.6 million ounces to approximately 6.5 million ounces. ● Revenues of $130.5 million in Q1 2015 compared with $165.4 million in Q1 2014, representing a decrease of 21%. ● Average realized sale price per silver equivalent ounce sold in Q1 2015 of $16.90 ($16.95 per ounce of silver and $1,214 per ounce of gold) compared with $20.38 in Q1 2014, representing a decrease of 17%. ● Net earnings of $49.4 million ($0.13 per share) in Q1 2015 compared with $79.8 million ($0.22 per share) in Q1 2014, representing a decrease of 38%. ● Operating cash flows of $89.1 million ($0.24 per share¹) in Q1 2015 compared with $114.8 million ($0.32 per share¹) in Q1 2014, representing a decrease of 22%. ● Cash operating margin1 in Q1 2015 of $12.44 per silver equivalent ounce compared with $15.81 in Q1 2014, representing a decrease of 21%. 1 Please refer to non-IFRS measures at the end of this press release. -2- ● Average cash costs1in Q1 2015 were $4.14 and $388 per ounce of silver and gold, respectively. On a silver equivalent basis, average cash costs¹ decreased to $4.46 compared with $4.57 in Q1 2014. ● Declared quarterly dividend of $0.05 per common share. ● On January 5, 2015, the Company announced that it had amended its silver purchase agreement related to Barrick Gold Corporation’s (“Barrick”) Pascua-Lama project (“Pascua-Lama”), located on the border of Chile and Argentina. ● On February 27, 2015, the Company announced that it had amended and restated its revolving credit facility (“Revolving Facility”). Silver Wheaton increased the available credit from $1 billion to $2 billion and used proceeds drawn from the Revolving Facility together with cash on hand to repay the $1 billion of debt previously outstanding under the Company’s non-revolving term loan. ● On March 2, 2015, Silver Wheaton announced that it had acquired from Vale S.A. ("Vale") an additional 25% of the life of mine gold production from its Salobo mine, located in Brazil, for an upfront payment of $900 million. ● On March 2, 2015, the Company announced that it had entered into an agreement with a syndicate of underwriters led by Scotiabank, pursuant to which they agreed to purchase, on a bought deal basis, 38,930,000 common shares of Silver Wheaton at a price of US$20.55 per share (the “Offering”), for aggregate gross proceeds to Silver Wheaton of approximately US$800 million. ● On March 17, 2015, the Company announced that it had closed the Offering and received $800 million in gross proceeds (net proceeds of approximately $769 million after payment of underwriters’ fees and expenses). ● Events Subsequent to the Quarter o Hudbay Minerals Inc.’s (“Hudbay”) Constancia mine in Peru achieved commercial production on April 30, 2015. “Silver Wheaton had a strong start to 2015, with record production in the first quarter and the addition of more gold from one of our cornerstone assets. For the first time in our history, Silver Wheaton produced over ten million silver equivalent ounces in one quarter. While the quarterly sales volumes did not reflect the record production, we recognize that this is simply a timing issue and we fully expect to see increased sales as the year progresses,” said Randy Smallwood, President and Chief Executive Officer of Silver Wheaton. “Our record first quarter production was driven by the recent acquisition of an additional 25% of gold from the Salobo mine in Brazil, as well as the first contributions of gold and silver from the Constancia mine in Peru. We expect both of these streams to realize further gains over the coming year, as the Salobo mine is currently ramping-up production after expanding in the middle of last year and the Constancia mine achieved commercial production on April 30th of this year. We also continue to see some very good opportunities to add additional accretive ounces to our existing portfolio. Overall, the first quarter represents a strong start to what we believe will be a prolonged period of significant organic growth for Silver Wheaton without requiring any further capital.” 1 Please refer to non-IFRS measures at the end of this press release. -3- Financial Review Revenues Revenue was $130.5 million in the first quarter of 2015, on silver equivalent sales of 7.7 million ounces (5.7 million ounces of silver and 28,400 ounces of gold). This represents a 21% decrease from the $165.4 million of revenue generated in the first quarter of 2014 due primarily to a 17% decrease in the average realized silver equivalent price ($16.90 in Q1 2015 compared with $20.38 in Q1 2014), coupled with a 5% decrease in the number of silver equivalent ounces sold. Costs and Expenses Average cash costs1 in the first quarter of 2015 were $4.46 per silver equivalent ounce as compared with $4.57 during the comparable period of 2014. This resulted in a cash operating margin¹ of $12.44 per silver equivalent ounce, a reduction of 21% as compared with Q1 2014. The decrease in the cash operating margin was primarily due to a 17% decrease in the average silver equivalent price realized in Q1 2015 compared with Q1 2014. Earnings and Operating Cash Flows Net earnings and cash flow from operations in the first quarter of 2015 were $49.4 million ($0.13 per share) and $89.1 million ($0.24 per share¹), compared with $79.8 million ($0.22 per share) and $114.8 million ($0.32 per share¹) for the same period in 2014, a decrease of 38% and 22%, respectively. Earnings and cash flow continued to be impacted by lower gold and silver prices. Balance Sheet At March 31, 2015, the Company had approximately $88.0 million of cash on hand and $800 million outstanding under the Company's $2 billion revolving term loan. As per the Company’s February 27, 2015, news release, Silver Wheaton amended its Revolving Facility by increasing the available credit from $1 billion to $2 billion and extending the term by two years, with the facility now maturing on February 27, 2020. As part of the amendment, the financial covenants were revised. The interest rate applicable to any drawings under the amended Revolving Facility remains unchanged. The Company used proceeds drawn from this amended Revolving Facility together with cash on hand to repay the $1 billion of debt previously outstanding under its non-revolving term loan and terminated that loan. On March 2, 2015, the Company announced that it had entered into an agreement with a syndicate of underwriters led by Scotiabank, pursuant to which they had agreed to purchase, on a bought deal basis, 38,930,000 common shares of Silver Wheaton at a price of $20.55 per share (the “Offering”), for aggregate gross proceeds to Silver Wheaton of approximately $800 million. On March 17, 2015, the Company announced that it had closed the Offering and received $800 million in gross proceeds (net proceeds of approximately $769 million after payment of underwriters’ fees and expenses). The net proceeds were used to help fund the Company’s acquisition of an additional 25% gold stream from the Salobo mine. 1 Please refer to non-IFRS measures at the end of this press release. -4- First Quarter Asset Highlights During the first quarter of 2015, attributable silver equivalent production was 10.4 million ounces (6.3 million ounces of silver and 55,100 ounces of gold), representing an increase of 15% compared with the first quarter of 2014. Operational highlights for the quarter ended March 31, 2015, are as follows: Salobo In the first quarter of 2015, Salobo produced 27,185 ounces of gold attributable to Silver Wheaton, an increase of approximately 205% relative to the first quarter of 2014 primarily due to the doubling of the percentage of gold Silver Wheaton is entitled to as detailed below and the increased throughput as a result of the expansion to 24 million tons per annum (“Mtpa”) which commenced production mid-year 2014. On March 2, 2015, the Company amended the agreement with Vale to acquire an additional amount of gold equal to 25% of the life of mine gold production from any minerals from the Salobo mine that enter the Salobo mineral processing facility from and after January 1, 2015. This acquisition is in addition to the 25% of the Salobo mine gold production that the Company acquired pursuant to the agreement in 2013. Silver Wheaton is now entitled to a total of 50% of the life of mine gold production from the Salobo mine. Under the amended agreement, the Company paid Vale upfront cash consideration of $900 million and will pay ongoing payments of the lesser of $400 per ounce of gold (subject to an inflationary adjustment of 1% commencing as of January 1, 2017) for the full 50% of gold production or the prevailing market price per ounce of gold delivered. The additional 25% life of mine production that was processed from and after January 1, 2015, accrued retroactively to the Company. If throughput capacity is expanded above the current 24 Mpta within a predetermined period, the Company will be required to make an additional payment to Vale, relative to the 50% stream, based on a set fee schedule. Constancia As disclosed in Hudbay’s first quarter of 2015 MD&A, the Constancia mine achieved commercial production on April 30, 2015. Hudbay reported that ocean shipments began in April 2015 and that the mine and concentrator are currently operating at or above design capacity. According to Hudbay, the plant is performing as designed and throughput has occasionally exceeded design due to favourable ore characteristics, with peaks of over 90,000 tonnes per day. Hudbay has indicated that as at April 30, 2015, 42,575 tonnes of copper concentrate had been produced, of which approximately 20,500 tonnes had been shipped.Hudbay continues to expect the operation to achieve steady state design and feasibility level recoveries of copper in the fourth quarter of 2015. San Dimas On August 6, 2010, Goldcorp Inc. (“Goldcorp”) completed the sale of the San Dimas mine to Primero Mining Corp (“Primero”). In conjunction with the sale, Silver Wheaton amended its silver purchase agreement relating to the mine. The term of the agreement, as it relates to San Dimas, was extended to the life of mine. During the first four years following the closing of the transaction, Primero delivered to Silver Wheaton a per annum amount equal to the first 3.5 million ounces of payable silver produced at San Dimas and 50% of any excess, and Silver Wheaton received an additional 1.5 million ounces of silver per annum that was delivered by Goldcorp. According to the amended agreement, beginning on August 6, 2014, the fourth anniversary of the closing, Primero delivers a per annum amount to Silver Wheaton equal to the first 6 million ounces of payable silver produced at San Dimas and 50% of any excess, and Goldcorp's obligation to deliver supplemental silver ceased. -5- In the first quarter of 2015, San Dimas produced 1.9 million ounces of silver, an increase of approximately 20% relative to the first quarter of 2014. This was primarily due to increased production as a result of the expansion to 2,500 tonnes per day (“tpd”) which was completed early in 2014 and to the sharing threshold increasing to 6 million ounces1. In addition, during the quarter, the San Dimas mill consistently operated above its nameplate capacity of 2,500 tpd with an average throughput of 2,863 tpd, a 30% increase versus Q1 2014. Importantly, the San Dimas mine maintained pace with the mill, achieving record quarterly production of 2,931 tpd, 21% higher than in Q1 20142. Metallurgical recoveries also reverted to their historical high levels with the completion of a final leach tank, averaging 93% for silver in the quarter. Peñasquito In the first quarter of 2015, the Peñasquito mine produced 1.4 million ounces of silver attributable to Silver Wheaton, a decrease of approximately 29% relative to the fourth quarter of 2014 due to lower grades being mined and lower metallurgical recoveries. Goldcorp has indicated that it anticipates grades to improve throughout 2015. As disclosed in Goldcorp’s first quarter of 2015 MD&A, in the first quarter of 2015, Peñasquito commenced a feasibility study on the Metallurgical Enhancement Project ("MEP") which is the combined study to assess the feasibility of the Concentrate Enrichment Project ("CEP") and Pyrite Leach Peñasquito sulphide plant ("Pyrite Leach"). The study will assess the potential for producing saleable copper concentrate (CEP) and the viability of leaching a pyrite concentrate from the zinc flotation tailings (Pyrite Leach). Successful implementation of one or both of these new process improvements has the potential to improve the overall economics and life of mine of Peñasquito. The feasibility study is expected to be complete in early 2016. Barrick / Pascua-Lama In the first quarter of 2015, attributable silver production from Barrick was 0.6 million ounces, an increase of approximately 112% relative to the first quarter of 2014 primarily due to higher grades at the Veladero and Lagunas Norte mines. On January 5, 2015, the Company announced that it had amended its silver purchase agreement related to Barrick’s Pascua-Lama project. The amendment entails Silver Wheaton being entitled to 100% of the silver production from Barrick’s Lagunas Norte, Pierina and Veladero mines until March 31, 2018, an extension of 1 ¼ years, and extending the completion test deadline an additional 2 ½ years to June 30, 2020.As a reminder, if the requirements of the completion test have not been satisfied by the amended completion date, the agreement may be terminated by Silver Wheaton. In such an event, Silver Wheaton will be entitled to the return of the upfront cash consideration of $625 million less a credit for any silver delivered up to that date. 1
